                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN, DIAMONIQUE FRANKLIN,
and ROSIE JONES,
                                                              8:19CV107
                Plaintiffs,

      vs.                                             MEMORANDUM & ORDER

DSNO,    Developmental  Services of
Nebraska Community Support Center;
AUTISM CENTER OF NEBRASKA, OMNI
BEHAVIOR, and ANGIE MITCHELL,

               Defendants.




      This matter is before the Court on the defendants’ motions to dismiss, Filing Nos.

40, 42, 43, and 46. In their skeletal pro se Amended Complaint, the plaintiffs ostensibly

assert claims for unpaid wages, wrongful termination, conflict of interest, workplace

discrimination, misrepresentation, workplace harassment, breach of contract, bad faith,

Medicaid fraud, and defamation in apparent connection to disputes over the disputes

over the provision of services to disabled persons who are subject to guardianships

established in Douglas County, Nebraska, Court.

      Plaintiff Iris Kitchen is apparently a present or former foster parent who at some

point was paid to furnish care to disabled persons through agencies that administer

state benefits. She alleges she was wrongfully underpaid, harassed with excessive

visits and drug tests, belittled, wrongfully terminated, forced to repay the State,

threatened, and ultimately had persons removed from her care.             There are no

allegations specific to the other plaintiffs. Defendants OMNI Behavior, Developmental



                                           1
Services of Nebraska d/b/a DSN (“DSN”) and Autism Center of Nebraska (“AC”)

(together, “the Providers”) are agencies that deliver care to disabled persons and

defendant Angie Mitchell is the court-appointed guardian of the disabled persons

removed from plaintiff Iris Kitchen’s care. The plaintiffs have submitted voluminous

restricted documents to the Court. Filing Nos. 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31,

and 32.1

        I.      FACTS

        From what the Court can ascertain, in their amended complaint, the plaintiffs

allege employment discrimination by the providers, apparently for the vague offense of

“trying to find a percentage of a whole number.” They allude to harassment, belittling

behavior, bad faith, unfair treatment, breach of contract, and discrimination by the

defendants. They also vaguely refer to embezzlement.

        In their motions to dismiss, the Providers assert that they are or were Nebraska

Non-Profit Corporations that provide developmental disabilities services and habilitation

services to developmentally disabled individuals.                  Plaintiff Iris Kitchen was an

independent contractor of defendants DSN and AC. Defendant Providers argue the

plaintiffs’ amended complaint offers nothing but labels and conclusions which are not

sufficient to state a claim for relief.        Although they concede that claims of whistle-

blowing, workplace discrimination, harassment, and Medicaid fraud could be interpreted


1  Included in those documents are correspondence and attachments from the Nebraska Equal
Opportunity Commission indicating that Ms. Kitchen alleges she has been discriminated against by
defendant DSN by reason of her race. See Filing No. 32, at 10-11. However, although her Amended
Complaint in this case contains generalized allegations of unfair treatment, unpaid wages, discriminatory
treatment and harassment, there are no allegations connecting any alleged wrongdoing based on her
race. Even considering the allegations set out in Ms. Kitchen’s NEOC complaint, there is nothing other
than a conclusory statement of race discrimination, without any facts from which the Court could discern
any racially discriminatory animus. The factual allegations involved in this case involve overall
dissatisfaction with disability services in the State of Nebraska, not claims of race discrimination.

                                                   2
as claims tied to federal laws, the plaintiffs fail to allege sufficient facts to support any

arguably federal claims.

       Defendant Omni moves to dismiss under Federal Rule of Civil Procedure

12(b)(1) and 12(b)(6). It asserts the plaintiff has not cited any federal statutes, treaties,

or constitutional provisions that would afford her relief, nor provided any factual

allegations supporting the claims. OMNI asserts the plaintiff does not have standing, in

that she has not alleged she suffered an injury in fact that is concrete, and actual or

imminent or alleged any causal connection between the injury and Omni’s conduct, nor

has she alleged that the injury can be remedied by a favorable decision. Defendants

DSN and AC contend the plaintiffs’ amended complaint offers nothing but labels and

conclusions which are not sufficient to state a claim for relief. Defendant Angie Mitchell

moves to dismiss for lack of subject matter jurisdiction, making both a facial attack and

a factual attack on the Amended Complaint.         She contends the plaintiffs’ amended

complaint is subject to dismissal on its face due to the absence of any federal question

or diversity.   In addition, she asserts a factual attack, contending this Court lacks

jurisdiction based on two guardianship cases in Douglas County, Nebraska, Court. She

argues that the plaintiffs are attempting to relitigate claims that were unsuccessfully

asserted in the Guardianship proceedings.        She also argues that the Court should

abstain from exercising jurisdiction over her.

       In support of her factual attack for lack of jurisdiction, defendant Mitchell has

shown she was appointed as Guardian in Douglas County, Nebraska Probate cases PR

12-1231 and PR 14-950. Filing No. 19, Exs. 1 and 2. The Douglas County Probate

Court issued Letters of Guardianship to Defendant Mitchell appointing her as Guardian



                                             3
and vesting her with certain powers, including the power to select the ward’s place of

abode and giving necessary consents on behalf of the wards. Id., Exs. 3 and 4. In both

of the Guardianship cases, plaintiff Iris Kitchen attempted to intervene and asserted

generalized complaints against the Guardian.          Id., Exs. 5 and 7.      In both of the

Guardianship proceedings, Plaintiff’s Kitchen’s attempts to intervene were denied. Id.,

Exs. 6 and 8.

II.    LAW

       A.       Fed. R. Civ. P. 12(b)(1)

       Jurisdiction is a threshold issue for this Court. See Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 94-96 (1998); see also Arbaugh v. Y & H Corp., 546 U.S. 500,

507 (2006) (“The objection that a federal court lacks subject-matter jurisdiction . . . may

be raised by a party, or by a court on its own initiative, at any stage in the litigation, even

after trial and the entry of judgment.”). The Court is obligated to question its subject

matter jurisdiction before proceeding to the merits of a plaintiff’s case. See Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 377 (1990). Under the Federal Rules of Civil

Procedure, “[i]f the court determines at any time that it lacks subject matter jurisdiction,

the court must dismiss the action.” Fed. R. Civ. Pro. 12(h)(3).

       Federal courts can properly assert jurisdiction under 28 U.S.C. § 1332,

commonly referred to as “diversity of citizenship” jurisdiction, when that “the citizenship

of each plaintiff is different from the citizenship of each defendant.” Ryan v. Schneider

Nat'l Carriers, Inc., 263 F.3d 816, 819 (8th Cir.2001) (citation omitted). In addition, the

amount in controversy must be greater than $75,000.00 for diversity of citizenship

jurisdiction. 28 U.S.C. § 1332(a). In addition to diversity of citizenship jurisdiction,



                                              4
subject matter jurisdiction is also proper where a plaintiff asserts “[a] non-frivolous claim

of a right or remedy under a federal statute,” commonly referred to as “federal question”

jurisdiction. Northwest South Dakota Prod. Credit Ass'n v. Smith, 784 F.2d 323, 325 (8th

Cir.1986).

       One limit on the Court’s subject matter jurisdiction is a legal principle known as

the Rooker-Feldman doctrine, which provides that, with the exception of habeas corpus

petitions, lower federal courts lack subject matter jurisdiction over challenges to state

court judgments and state proceedings. Mosby v. Ligon, 418 F.3d 927, 931 (8th Cir.

2005); see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fid.

Trust Co., 263 U.S. 413 (1923). The principle recognizes the contours of state and

federal jurisdiction underlying our federalism system by prohibiting “lower federal courts

from exercising jurisdiction over actions seeking review of, or relief from, state court

judgments.” Webb as next friend of K. S. v. Smith, 936 F.3d 808, 816 (8th Cir. 2019).

Put another way, a party who loses in state court “is barred from seeking what in

substance would be appellate review of the state judgment in a United States district

court, based on the losing party’s claim that the state judgment itself violates the loser’s

federal rights.” Johnson v. De Grandy, 512 U.S. 997, 1005–06 (1994).

       Apart from and in addition to the Rooker-Feldman doctrine, a legal principle

known as the domestic relations exception to federal jurisdiction also stands as an

independent bar to federal subject matter jurisdiction. Kahn v. Kahn, 21 F.3d 859, 861

(8th Cir. 1994). With respect to family law matters, the domestic relations exception

divests the federal courts of jurisdiction over a narrow range of cases implicating

domestic relations issues, such as divorce, allowance of alimony, child custody, and



                                             5
child support. See Wallace v. Wallace, 736 F.3d 764, 766 (8th Cir. 2013). Even “when

a cause of action closely relates to but does not precisely fit into the contours of an

action for divorce, alimony or child custody, federal courts generally will abstain from

exercising jurisdiction.” Kahn, 21 F.3d at 861. This doctrine precludes federal suit

involving “a remedy which is essentially domestic—where, in addressing the same

conduct involved in a state domestic proceeding, the effect of a remedy in the federal

suit is to modify, nullify, or predetermine the domestic ruling of the state proceeding.”

Wallace, 736 F.3d at 767. No matter how styled, the domestic relations exception

disallows domestic claims “cloaked in the ‘trappings’ of another type of” a federal claim.

Mandel v. Town of Orleans, 326 F.3d 267, 271 (1st Cir. 2003) (quoting Congleton v.

Holy Cross Child Placement Agency, Inc., 919 F.2d 1077, 1078–79 (5th Cir.1990)).

       The party seeking to invoke federal jurisdiction carries the burden of proof on that

issue. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006); V S Ltd. P’ship v.

Dep’t of Hous. & Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000). In a factual attack

on the jurisdictional allegations of the complaint, the court can consider competent

evidence such as affidavits, deposition testimony, and the like in order to determine the

factual dispute. Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993).

       B.     Fed. R. Civ. P. 12(b)(6)

       Under the Federal Rules, a complaint must contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 556 n.3. (2007); Braden v. Wal–Mart Stores, Inc.,

588 F.3d 585, 594 (8th Cir. 2009). “Specific facts are not necessary; the statement

need only ‘give the defendant fair notice of what the . . . claim is and the grounds upon



                                             6
which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S.

at 555).

       In order to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the

plaintiff’s obligation to provide the grounds for his entitlement to relief necessitates that

the complaint contain “more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. In deciding a

motion to dismiss under Rule 12(b)(6), a court must accept the allegations contained in

the complaint as true and draw reasonable inferences in favor of the nonmoving party.

Cole v. Homier Dist. Co., Inc., 599 F.3d 856, 861 (8th Cir. 2010). Determining whether

a complaint states a plausible claim for relief is “a context-specific task” that requires the

court “to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009).

       Courts follow a “two-pronged approach” to evaluate Rule 12(b)(6) challenges.

Iqbal, 556 U.S. at 679. First, a court divides the allegations between factual and legal

allegations; factual allegations should be accepted as true, but legal allegations should

be disregarded.     Id.   Second, the factual allegations must be parsed for facial

plausibility. Id. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 677. The Court should not “incorporate some general and

formal level of evidentiary proof into the ‘plausibility’ requirement of Iqbal and Twombly.”

Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012). The question at this

preliminary stage is not whether a plaintiff might be able to prove its claim, but whether




                                              7
it has “adequately asserted facts (as contrasted with naked legal conclusions) to

support” those claims. Id.

      The court must find “enough factual matter (taken as true) to suggest” that

“discovery will reveal evidence” of the elements of the claim. Twombly, 550 U.S. at 558,

556. When the allegations in a complaint, however true, could not raise a claim of

entitlement to relief, the complaint should be dismissed for failure to set a claim under

Fed. R. Civ. P. 12(b)(6). Twombly, 550 U.S. at 558; Iqbal, 556 U.S. at 679. Dismissal

under Rule 12(b)(6) is appropriate only if it is clear that no relief can be granted under

any set of facts that could be proven consistent with the allegations. O'Neal v. State

Farm Fire & Cas. Co., 630 F.3d 1075, 1077 (8th Cir. 2011).

      When reviewing a pro se complaint, the Court must give it the benefit of a liberal

construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should

construe the plaintiff’s complaint in a way that permits his or her claim to be considered

within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state

a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir.

1980); see also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (stating that

federal courts are not required to “assume facts that are not alleged, just because an

additional factual allegation would have formed a stronger complaint”).       In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes




                                            8
by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

III.   DISCUSSION

       The Court must first address its subject matter jurisdiction. There is no indication

that the plaintiffs and the defendants are citizens of different states and thus there is no

basis for jurisdiction based on diversity of citizenship.     Even affording the plaintiffs’

Amended Complaint the most liberal construction, the Court finds the plaintiffs also fail

to allege a non-frivolous claim of right or remedy under a federal statute.

       More importantly, this Court lacks subject matter jurisdiction to entertain this suit

because of the limited authority of federal courts to revisit state court proceedings,

particularly with respect to state court determinations regarding domestic relations. The

Court lacks subject matter jurisdiction over the plaintiffs’ case under both the Rooker-

Feldman doctrine and the domestic relations exception. Read liberally, the plaintiffs’

amended complaint catalogs grievances related to a matter that is the subject of state

court proceedings. The plaintiff is essentially asking this Court to determine that a

court-appointed guardian and disabilities services agencies committed wrongdoing in

connection with providing services to individuals subject to a state-court guardianship.

The lower federal courts are simply not the appropriate forum in which to challenge

state court decisions in such matters.

       In addition, plaintiff’s allegations against the named defendants are merely the

“unadorned, the-defendant-unlawfully-harmed-me” accusations that the Supreme Court

has held are unacceptable. Iqbal, 556 U.S. at 678. Although pro se complaints are

construed liberally, the plaintiff still must allege facts in support of the claims advanced,



                                             9
and this Court will not assume any facts that are not alleged. In general, the plaintiffs’

allegations are incomprehensible, conclusory, and/or frivolous. The amended complaint

is subject to dismissal for failure to state a claim as well.

       In view of this determination, the Court need not address the defendants’ other

contentions, such as lack of standing.          Accordingly, the plaintiffs’ claims will be

dismissed without prejudice. See Romero v. Pinnacle Equities, LLC, 283 Fed.App’x

429, 431 (8th Cir. 2008) (modifying dismissal to be without prejudice where basis for

dismissal was lack of subject matter jurisdiction).

       Dated this 3rd day of December 2019.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge




                                              10
